Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 February 13, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Post-Effective Amendment No. 106 to the Registration Statement on Form N-1A of Deutsche Variable Series II (the “Trust”) (Reg. Nos. 33-11802, 811-05002) Ladies and Gentlemen: On behalf of the Trust, we are filing today through the EDGAR system Post-Effective Amendment No. 106 to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed under paragraph (a)(1) of Rule 485 under the Securities Act of 1933 and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the staff of the Securities and Exchange Commission (the “Commission”). Pursuant to Rule 485(a)(1), the Trust has designated on the facing sheet to the Registration Statement that the Amendment become effective on May 1, 2015. No fees are required in connection with this filing. The Amendment contains disclosure reflecting prospective changes to Deutsche Large Cap Value VIP’s principal investment strategy and prospective changes to Deutsche Unconstrained Income VIP reflecting investments in certain affiliated and unaffiliated ETFs beyond the Section 12(d)(1)(A) limits. The Amendment has been electronically coded to show changes from the Trust’s Prospectuses filed with the Commission on April 28, 2014 in Post-Effective Amendment No. 95 for the Trust. Any comments or questions on this filing should be directed to the undersigned at (617) 295-2565. Very truly yours, /s/Caroline Pearson Caroline Pearson Managing Director Deutsche Investment Management Americas Inc. cc:Travis Moyer, Esq., Vedder Price LLC
